— Appeal by the defen*593dant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered January 12, 2004, convicting him of attempted burglary in the second degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request to charge the lesser-included offense of attempted criminal trespass in the second degree. Viewed in the light most favorable to the defendant (see People v Martin, 59 NY2d 704, 705 [1983]), there was no reasonable view of the evidence which would support a finding that the defendant committed attempted criminal trespass in the second degree but did not commit attempted burglary in the second degree (see CPL 300.50; People v Glover, 57 NY2d 61 [1982]; People v Rickett, 259 AD2d 636, 637 [1999]; People v Oswald, 245 AD2d 532 [1997]; People v Vargas, 168 AD2d 586 [1990]). Adams, J.P., Krausman, Rivera and Lifson, JJ., concur.